Exhibit 10.2

 

SOVEREIGN BANK — LOAN NO. 17003864

 

AMENDED AND RESTATED

PROMISSORY NOTE

 

$5,000,000.00

 

SEPTEMBER 16, 2009

 

FOR VALUE RECEIVED, TGC INDUSTRIES, INC., a Texas corporation (“Debtor”)
unconditionally promises to pay to the order of SOVEREIGN BANK, a Texas state
bank (together with its successors and assigns, “Lender”), without setoff, at
its offices at 6060 Sherry Lane, Dallas (Dallas County), TX 75225, or at such
other place as may be designated by Lender, the principal amount of FIVE MILLION
AND NO/100 DOLLARS ($5,000,000.00), or so much thereof as may be advanced from
time to time in immediately available funds, together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest rate
(the “Rate”), and in accordance with the payment schedule, indicated below. 
This AMENDED AND RESTATED PROMISSORY NOTE (this “Note”) is executed pursuant to
and evidences the Loans funded and to be funded by Lender under the Revolving
Credit Facility pursuant to that certain AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT between Debtor and Lender dated as of even date herewith (as the same
may be amended, supplemented, renewed or extended from time to time, the “Loan
Agreement”) to which reference is made for a statement of the collateral, rights
and obligations of Debtor and Lender in relation thereto; but neither this
reference to the Loan Agreement nor any provision thereof shall affect or impair
the absolute and unconditional obligation of Debtor to pay unpaid principal of
and interest on this Note when due.  Capitalized terms not otherwise defined
herein shall have the same meanings as in the Loan Agreement.

 


1.             RATE.  THE RATE SHALL BE THE LESSER OF: (A) THE MAXIMUM RATE, OR
(B) THE GREATER OF (I) THE PRIME RATE, OR (II) FIVE PERCENT (5.00%).  THE TERM
“PRIME RATE” MEANS A VARIABLE RATE OF INTEREST PER ANNUM EQUAL TO THE PRIME RATE
AS PUBLISHED FROM TIME TO TIME IN THE “BONDS, RATES & YIELDS” TABLE OF THE WALL
STREET JOURNAL.  IF SUCH PRIME RATE, AS SO QUOTED, IS SPLIT BETWEEN TWO OR MORE
DIFFERENT INTEREST RATES, THEN THE PRIME RATE SHALL BE THE HIGHEST OF SUCH
INTEREST RATES.  IF THE PRIME RATE IS NO LONGER PUBLISHED IN THE “BONDS, RATES &
YIELDS” TABLE OF THE WALL STREET JOURNAL, THEN THE PRIME RATE SHALL BE (I) THE
RATE OF INTEREST PER ANNUM ESTABLISHED FROM TIME TO TIME BY LENDER AND
DESIGNATED AS ITS BASE OR PRIME RATE, WHICH MAY NOT NECESSARILY BE THE LOWEST
RATE CHARGED BY LENDER AND IS SET BY LENDER IN ITS SOLE DISCRETION, OR (II) IF
LENDER DOES NOT PUBLISH OR ANNOUNCE A BASE OR PRIME RATE, OR DOES SO
INFREQUENTLY OR SPORADICALLY, THEN THE PRIME RATE SHALL BE DETERMINED BY
REFERENCE TO ANOTHER BASE RATE, PRIME RATE, OR SIMILAR LENDING RATE INDEX,
GENERALLY ACCEPTED ON A NATIONAL BASIS, AS SELECTED BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.  NOTWITHSTANDING ANY PROVISION OF THIS NOTE OR ANY OTHER
AGREEMENT OR COMMITMENT BETWEEN DEBTOR AND LENDER, WHETHER WRITTEN OR ORAL,
EXPRESS OR IMPLIED, LENDER SHALL NEVER BE ENTITLED TO CHARGE, RECEIVE, OR
COLLECT, NOR SHALL AMOUNTS RECEIVED HEREUNDER BE CREDITED SO THAT LENDER SHALL
BE PAID, AS INTEREST A SUM GREATER THAN INTEREST AT THE MAXIMUM RATE.  IT IS THE
INTENTION OF THE PARTIES THAT THIS NOTE, AND ALL INSTRUMENTS SECURING THE
PAYMENT OF THIS NOTE OR EXECUTED OR DELIVERED IN CONNECTION THEREWITH, SHALL
COMPLY WITH APPLICABLE LAW.  IF LENDER EVER CONTRACTS FOR, CHARGES, RECEIVES OR
COLLECTS ANYTHING OF VALUE WHICH IS DEEMED TO BE INTEREST UNDER APPLICABLE LAW,
AND IF THE OCCURRENCE OF ANY CIRCUMSTANCE OR CONTINGENCY, WHETHER ACCELERATION
OF MATURITY OF THIS NOTE, PREPAYMENT OF THIS NOTE, DELAY IN ADVANCING PROCEEDS
OF THIS NOTE, OR ANY OTHER EVENT, SHOULD CAUSE SUCH INTEREST TO EXCEED THE
MAXIMUM LAWFUL AMOUNT, ANY AMOUNT WHICH EXCEEDS INTEREST AT THE MAXIMUM RATE
SHALL BE APPLIED TO THE REDUCTION OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE
OR ANY OTHER INDEBTEDNESS OWED TO LENDER BY DEBTOR, AND IF THIS NOTE AND SUCH
OTHER INDEBTEDNESS ARE PAID IN FULL, ANY REMAINING EXCESS SHALL BE PAID TO
DEBTOR.  IN DETERMINING WHETHER THE INTEREST EXCEEDS INTEREST AT THE MAXIMUM
RATE, THE TOTAL AMOUNT OF INTEREST SHALL BE SPREAD, PRORATED AND AMORTIZED
THROUGHOUT THE ENTIRE TERM OF THIS NOTE UNTIL ITS PAYMENT IN FULL.  THE TERM
“MAXIMUM RATE” AS USED IN THIS NOTE MEANS THE MAXIMUM NONUSURIOUS RATE OF
INTEREST PER ANNUM PERMITTED BY WHICHEVER OF APPLICABLE UNITED STATES FEDERAL
LAW OR TEXAS LAW PERMITS THE HIGHER INTEREST RATE, INCLUDING TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY AMENDMENTS THEREOF HEREAFTER OR ANY NEW LAW
HEREAFTER COMING INTO EFFECT TO THE EXTENT A HIGHER MAXIMUM RATE IS PERMITTED
THEREBY.  IF AT ANY TIME THE RATE SHALL EXCEED THE MAXIMUM RATE, THE RATE SHALL
BE AUTOMATICALLY LIMITED TO THE MAXIMUM RATE UNTIL THE TOTAL AMOUNT OF INTEREST
ACCRUED HEREUNDER EQUALS THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED IF
THERE HAD BEEN NO LIMITATION TO THE MAXIMUM RATE.  TO THE EXTENT, IF ANY, THAT
CHAPTER 303 OF THE TEXAS FINANCE CODE, AS AMENDED, (THE “ACT”) IS RELEVANT TO
LENDER FOR PURPOSES OF DETERMINING THE MAXIMUM RATE, THE PARTIES ELECT TO
DETERMINE THE MAXIMUM RATE UNDER THE ACT PURSUANT TO THE “WEEKLY CEILING” FROM
TIME TO TIME IN EFFECT, AS REFERRED TO AND DEFINED IN §303.001-303.016 OF THE
ACT; SUBJECT,

 

1

--------------------------------------------------------------------------------


 


HOWEVER, TO ANY RIGHT LENDER SUBSEQUENTLY MAY HAVE UNDER APPLICABLE LAW TO
CHANGE THE METHOD OF DETERMINING THE MAXIMUM RATE.


 


2.             ACCRUAL METHOD.    INTEREST ON THE INDEBTEDNESS EVIDENCED BY THIS
NOTE SHALL BE COMPUTED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR AND
SHALL ACCRUE ON THE ACTUAL NUMBER OF DAYS ELAPSED FOR ANY WHOLE OR PARTIAL MONTH
IN WHICH INTEREST IS BEING CALCULATED.  IN COMPUTING THE NUMBER OF DAYS DURING
WHICH INTEREST ACCRUES, THE DAY ON WHICH FUNDS ARE INITIALLY ADVANCED SHALL BE
INCLUDED REGARDLESS OF THE TIME OF DAY SUCH ADVANCE IS MADE, AND THE DAY ON
WHICH FUNDS ARE REPAID SHALL BE INCLUDED UNLESS REPAYMENT IS CREDITED PRIOR TO
THE CLOSE OF BUSINESS ON THE BUSINESS DAY RECEIVED AS PROVIDED HEREIN.


 


3.             RATE CHANGE DATE.  THE RATE WILL CHANGE UNLESS OTHERWISE PROVIDED
EACH TIME AND AS OF THE DATE THAT THE PRIME RATE CHANGES.


 


4.             PAYMENT SCHEDULE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN TO THE
CONTRARY, ALL PAYMENTS ON THIS NOTE SHALL BE APPLIED IN THE FOLLOWING ORDER OF
PRIORITY: (A) THE PAYMENT OR REIMBURSEMENT OF ANY EXPENSES, COSTS OR OBLIGATIONS
(OTHER THAN THE OUTSTANDING PRINCIPAL BALANCE HEREOF AND INTEREST HEREON) FOR
WHICH EITHER DEBTOR SHALL BE OBLIGATED OR LENDER SHALL BE ENTITLED PURSUANT TO
THE PROVISIONS OF THIS NOTE OR THE OTHER LOAN DOCUMENTS, (B) THE PAYMENT OF
ACCRUED BUT UNPAID INTEREST HEREON, AND (C) THE PAYMENT OF ALL OR ANY PORTION OF
THE PRINCIPAL BALANCE HEREOF THEN OUTSTANDING HEREUNDER, IN THE DIRECT ORDER OF
MATURITY.  IF AN EVENT OF DEFAULT EXISTS UNDER ANY OF THE OTHER LOAN DOCUMENTS,
THEN LENDER MAY, AT THE SOLE OPTION OF LENDER, APPLY ANY SUCH PAYMENTS, AT ANY
TIME AND FROM TIME TO TIME, TO ANY OF THE ITEMS SPECIFIED IN CLAUSES (A), (B) OR
(C) ABOVE WITHOUT REGARD TO THE ORDER OF PRIORITY OTHERWISE SPECIFIED HEREIN AND
ANY APPLICATION TO THE OUTSTANDING PRINCIPAL BALANCE HEREOF MAY BE MADE IN
EITHER DIRECT OR INVERSE ORDER OF MATURITY.  IF ANY PAYMENT OF PRINCIPAL OR
INTEREST ON THIS NOTE SHALL BECOME DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF
TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT. 
THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE, PLUS ACCRUED AND UNPAID INTEREST
THEREON SHALL BE DUE AND PAYABLE ON THE EARLIER OF (I) THE ACCELERATION OF THE
INDEBTEDNESS PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS; (II) SEPTEMBER 16,
2010; OR (III) SUCH OTHER DATE AS MAY BE ESTABLISHED BY A WRITTEN INSTRUMENT
BETWEEN DEBTOR AND LENDER, FROM TIME TO TIME (THE “MATURITY DATE”).  ACCRUED AND
UNPAID INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE SHALL BE DUE
AND PAYABLE MONTHLY COMMENCING ON OCTOBER 16, 2009 AND CONTINUING ON THE SAME
DAY OF EACH CALENDAR MONTH THEREAFTER (OR IF NO SUCH CORRESPONDING DATE, ON THE
LAST DATE OF SUCH CALENDAR MONTH) AND ON THE MATURITY DATE.  DEBTOR MAY BORROW,
REPAY AND REBORROW HEREUNDER AT ANY TIME, UP TO A MAXIMUM AGGREGATE AMOUNT
OUTSTANDING AT ANY ONE TIME EQUAL TO THE PRINCIPAL AMOUNT OF THIS NOTE, PROVIDED
THAT DEBTOR IS NOT IN DEFAULT UNDER ANY PROVISION OF THIS NOTE, ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY OTHER LOAN DOCUMENTS NOW
OR HEREAFTER EXECUTED IN CONNECTION WITH ANY OTHER OBLIGATION OF DEBTOR TO
LENDER, AND PROVIDED THAT THE BORROWINGS HEREUNDER DO NOT EXCEED ANY BORROWING
BASE OR OTHER LIMITATION ON BORROWINGS BY DEBTOR.  LENDER SHALL INCUR NO
LIABILITY FOR ITS REFUSAL TO ADVANCE FUNDS BASED UPON ITS DETERMINATION THAT ANY
CONDITIONS OF SUCH FURTHER ADVANCES HAVE NOT BEEN MET.  LENDER’S RECORDS OF THE
AMOUNTS BORROWED FROM TIME TO TIME AND ACCRUED AND UNPAID INTEREST ON SUCH SUM
SHALL BE CONCLUSIVE PROOF THEREOF ABSENT MANIFEST ERROR.  LENDER AND DEBTOR
EXPRESSLY AGREE THAT CHAPTER 346 (“CHAPTER 346”) OF THE TEXAS FINANCE CODE SHALL
NOT APPLY TO THIS NOTE OR TO ANY ADVANCES UNDER THIS NOTE AND THAT NEITHER THIS
NOTE OR ANY SUCH ADVANCES SHALL BE GOVERNED BY OR SUBJECT TO THE PROVISIONS OF
CHAPTER 346 IN ANY MANNER WHATSOEVER.


 


5.             DELINQUENCY CHARGE.  TO THE EXTENT PERMITTED BY LAW, A
DELINQUENCY CHARGE WILL BE IMPOSED IN AN AMOUNT NOT TO EXCEED FIVE PERCENT
(5.00%) OF ANY PAYMENT THAT IS MORE THAN TEN (10) DAYS LATE.


 


6.             WAIVERS, CONSENTS AND COVENANTS.  DEBTOR, ANY ENDORSER OR
GUARANTOR HEREOF, OR ANY OTHER PARTY HERETO (INDIVIDUALLY AN “OBLIGOR” AND
COLLECTIVELY “OBLIGORS”) AND EACH OF THEM JOINTLY AND SEVERALLY: (A) WAIVES
PRESENTMENT, DEMAND, PROTEST, NOTICE OF DEMAND, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OF MATURITY, NOTICE OF PROTEST, NOTICE OF NONPAYMENT,
NOTICE OF DISHONOR, AND ANY OTHER NOTICE REQUIRED TO BE GIVEN UNDER THE LAW
(EXCEPT NOTICES THAT CANNOT LAWFULLY BE WAIVED) TO ANY OBLIGOR IN CONNECTION
WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE,
ANY ENDORSEMENT OR GUARANTY OF THIS NOTE, OR ANY OTHER DOCUMENTS EXECUTED IN
CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENTS NOW OR HEREAFTER EXECUTED
IN CONNECTION WITH ANY OBLIGATION OF DEBTOR TO LENDER; AND (B) AGREES TO PAY, ON
DEMAND, ALL COSTS AND EXPENSES OF COLLECTION OR DEFENSE OF THIS NOTE OR OF ANY
ENDORSEMENT OR GUARANTY HEREOF AND/OR THE ENFORCEMENT OR DEFENSE OF LENDER’S
RIGHTS WITH RESPECT TO, OR THE ADMINISTRATION, SUPERVISION, PRESERVATION, OR
PROTECTION OF, OR REALIZATION UPON, ANY PROPERTY SECURING PAYMENT HEREOF,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCLUDING FEES
RELATED TO ANY SUIT, MEDIATION OR ARBITRATION

 

2

--------------------------------------------------------------------------------


 


PROCEEDING, OUT OF COURT PAYMENT AGREEMENT, TRIAL, APPEAL, BANKRUPTCY
PROCEEDINGS OR OTHER PROCEEDING, IN SUCH AMOUNT AS MAY BE DETERMINED REASONABLE
BY ANY ARBITRATOR OR COURT, WHICHEVER IS APPLICABLE.  EACH OBLIGOR OTHER THAN
DEBTOR (A) CONSENTS TO ALL DELAYS, EXTENSIONS, RENEWALS OR OTHER MODIFICATIONS
OF THIS NOTE OR THE LOAN DOCUMENTS, OR WAIVERS OF ANY TERM HEREOF OR OF THE LOAN
DOCUMENTS, OR RELEASE OR DISCHARGE BY LENDER OF ANY OF OBLIGORS, OR RELEASE,
SUBSTITUTION OR EXCHANGE OF ANY SECURITY FOR THE PAYMENT HEREOF, OR THE FAILURE
TO ACT ON THE PART OF LENDER, OR ANY INDULGENCE SHOWN BY LENDER (WITHOUT NOTICE
TO OR FURTHER ASSENT FROM ANY OF OBLIGORS); AND (B) AGREES THAT NO SUCH ACTION,
FAILURE TO ACT OR FAILURE TO EXERCISE ANY RIGHT OR REMEDY BY LENDER SHALL IN ANY
WAY AFFECT OR IMPAIR THE OBLIGATIONS OF ANY OBLIGORS OR BE CONSTRUED AS A WAIVER
BY LENDER OF, OR OTHERWISE AFFECT, ANY OF LENDER’S RIGHTS UNDER THIS NOTE, UNDER
ANY ENDORSEMENT OR GUARANTY OF THIS NOTE OR UNDER ANY OF THE LOAN DOCUMENTS.


 


7.             PREPAYMENTS.  PREPAYMENTS MAY BE MADE IN WHOLE OR IN PART AT ANY
TIME IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY.


 


8.             REMEDIES UPON DEFAULT.  WHENEVER THERE IS AN EVENT OF DEFAULT
UNDER THE LOAN DOCUMENTS (A) THE ENTIRE BALANCE OUTSTANDING HEREUNDER AND ALL
OTHER OBLIGATIONS OF ANY OBLIGOR TO LENDER (HOWEVER ACQUIRED OR EVIDENCED)
SHALL, AT THE OPTION OF LENDER, BECOME IMMEDIATELY DUE AND PAYABLE AND ANY
OBLIGATION OF LENDER TO PERMIT FURTHER BORROWING UNDER THIS NOTE SHALL
IMMEDIATELY CEASE AND TERMINATE, AND/OR (B) TO THE EXTENT PERMITTED BY LAW, THE
RATE OF INTEREST ON THE UNPAID PRINCIPAL SHALL BE INCREASED AT LENDER’S
DISCRETION UP TO THE MAXIMUM RATE, OR IF NONE, FIFTEEN PERCENT (15.00%) PER
ANNUM (THE “DEFAULT RATE”).  THE PROVISIONS HEREIN FOR A DEFAULT RATE SHALL NOT
BE DEEMED TO EXTEND THE TIME FOR ANY PAYMENT HEREUNDER OR TO CONSTITUTE A “GRACE
PERIOD” GIVING OBLIGORS A RIGHT TO CURE ANY DEFAULT.  AT LENDER’S OPTION, ANY
ACCRUED AND UNPAID INTEREST, FEES OR CHARGES MAY, FOR PURPOSES OF COMPUTING AND
ACCRUING INTEREST ON A DAILY BASIS AFTER THE DUE DATE OF THIS NOTE OR ANY
INSTALLMENT THEREOF, BE DEEMED TO BE A PART OF THE PRINCIPAL BALANCE, AND
INTEREST SHALL ACCRUE ON A DAILY COMPOUNDED BASIS AFTER SUCH DATE AT THE DEFAULT
RATE PROVIDED IN THIS NOTE UNTIL THE ENTIRE OUTSTANDING BALANCE OF PRINCIPAL AND
INTEREST IS PAID IN FULL.  UPON AN EVENT OF DEFAULT, LENDER IS HEREBY AUTHORIZED
AT ANY TIME, AT ITS OPTION AND WITHOUT NOTICE OR DEMAND, TO SET OFF AND CHARGE
AGAINST ANY DEPOSIT ACCOUNTS OF ANY OBLIGOR (AS WELL AS ANY MONEY, INSTRUMENTS,
SECURITIES, DOCUMENTS, CHATTEL PAPER, CREDITS, CLAIMS, DEMANDS, INCOME AND ANY
OTHER PROPERTY, RIGHTS AND INTERESTS OF ANY OBLIGOR), WHICH AT ANY TIME SHALL
COME INTO THE POSSESSION OR CUSTODY OR UNDER THE CONTROL OF LENDER OR ANY OF ITS
AGENTS, AFFILIATES OR CORRESPONDENTS, ANY AND ALL OBLIGATIONS DUE HEREUNDER. 
ADDITIONALLY, LENDER SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE UNDER EACH OF
THE LOAN DOCUMENTS, AS WELL AS ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN
EQUITY.


 


9.             WAIVER.  THE FAILURE AT ANY TIME OF LENDER TO EXERCISE ANY OF ITS
OPTIONS OR ANY OTHER RIGHTS HEREUNDER SHALL NOT CONSTITUTE A WAIVER THEREOF, NOR
SHALL IT BE A BAR TO THE EXERCISE OF ANY OF ITS OPTIONS OR RIGHTS AT A LATER
DATE.  ALL RIGHTS AND REMEDIES OF LENDER SHALL BE CUMULATIVE AND MAY BE PURSUED
SINGLY, SUCCESSIVELY OR TOGETHER, AT THE OPTION OF LENDER.  THE ACCEPTANCE BY
LENDER OF ANY PARTIAL PAYMENT SHALL NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR OF
ANY OF LENDER’S RIGHTS UNDER THIS NOTE.  NO WAIVER OF ANY OF ITS RIGHTS
HEREUNDER, AND NO MODIFICATION OR AMENDMENT OF THIS NOTE, SHALL BE DEEMED TO BE
MADE BY LENDER UNLESS THE SAME SHALL BE IN WRITING, DULY SIGNED ON BEHALF OF
LENDER; EACH SUCH WAIVER SHALL APPLY ONLY WITH RESPECT TO THE SPECIFIC INSTANCE
INVOLVED, AND SHALL IN NO WAY IMPAIR THE RIGHTS OF LENDER OR THE OBLIGATIONS OF
OBLIGORS TO LENDER IN ANY OTHER RESPECT AT ANY OTHER TIME.


 


10.          APPLICABLE LAW, VENUE AND JURISDICTION.  DEBTOR AGREES THAT THIS
NOTE SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF TEXAS AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
AND IS PERFORMABLE IN DALLAS (DALLAS COUNTY), TEXAS INDICATED AT THE BEGINNING
OF THIS NOTE.  IN ANY LITIGATION IN CONNECTION WITH OR TO ENFORCE THIS NOTE OR
ANY ENDORSEMENT OR GUARANTY OF THIS NOTE OR ANY LOAN DOCUMENTS, OBLIGORS, AND
EACH OF THEM, IRREVOCABLY CONSENT TO AND CONFER PERSONAL JURISDICTION ON THE
COURTS OF THE STATE OF TEXAS OR THE UNITED STATES COURTS LOCATED WITHIN DALLAS
(DALLAS COUNTY), TEXAS.  NOTHING CONTAINED HEREIN SHALL, HOWEVER, PREVENT LENDER
FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS WITHIN ANY OTHER STATE OR
JURISDICTION OR FROM OBTAINING PERSONAL JURISDICTION BY ANY OTHER MEANS
AVAILABLE UNDER APPLICABLE LAW.


 


11.          PARTIAL INVALIDITY.  THE UNENFORCEABILITY OR INVALIDITY OF ANY
PROVISION OF THIS NOTE SHALL NOT AFFECT THE ENFORCEABILITY OR VALIDITY OF ANY
OTHER PROVISION HEREIN AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS NOTE OR OF THE LOAN DOCUMENTS TO ANY PERSON OR CIRCUMSTANCE SHALL NOT
AFFECT THE ENFORCEABILITY OR VALIDITY OF SUCH PROVISION AS IT MAY APPLY TO OTHER
PERSONS OR CIRCUMSTANCES.

 

3

--------------------------------------------------------------------------------


 


12.          BINDING EFFECT.  THIS NOTE SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF DEBTOR, OBLIGORS AND LENDER AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS AND PERSONAL REPRESENTATIVES, PROVIDED, HOWEVER, THAT NO OBLIGATIONS OF
DEBTOR OR OBLIGORS HEREUNDER CAN BE ASSIGNED WITHOUT PRIOR WRITTEN CONSENT OF
LENDER.


 


13.          CONTROLLING DOCUMENT.  TO THE EXTENT THAT THIS NOTE CONFLICTS WITH
OR IS IN ANY WAY INCOMPATIBLE WITH ANY OTHER DOCUMENT RELATED SPECIFICALLY TO
THE LOAN EVIDENCED BY THIS NOTE, THIS NOTE SHALL CONTROL OVER ANY OTHER SUCH
DOCUMENT, AND IF THIS NOTE DOES NOT ADDRESS AN ISSUE, THEN EACH OTHER SUCH
DOCUMENT SHALL CONTROL TO THE EXTENT THAT IT DEALS MOST SPECIFICALLY WITH AN
ISSUE.


 


14.          COMMERCIAL PURPOSE.  DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS
OF THIS LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR AGRICULTURAL
PURPOSES.  DEBTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE
BOUND BY, ALL TERMS AND CONDITIONS OF THIS NOTE.


 


15.          COLLECTION.   IF THIS NOTE IS PLACED IN THE HANDS OF AN ATTORNEY
FOR COLLECTION, OR IF IT IS COLLECTED THROUGH ANY LEGAL PROCEEDING AT LAW OR IN
EQUITY OR IN BANKRUPTCY, RECEIVERSHIP OR OTHER COURT PROCEEDINGS, DEBTOR AGREES
TO PAY ALL COSTS OF COLLECTION, INCLUDING, BUT NOT LIMITED TO, COURT COSTS AND
REASONABLE ATTORNEYS’ FEES.


 


16.          NOTICE OF BALLOON PAYMENT.  AT MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE), DEBTOR MUST REPAY THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE AND
UNPAID INTEREST THEN DUE.  LENDER IS UNDER NO OBLIGATION TO REFINANCE THE
OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE (IF ANY) AT THAT TIME.  DEBTOR WILL,
THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS DEBTOR MAY OWN; OR
DEBTOR WILL HAVE TO FIND A LENDER WILLING TO LEND DEBTOR THE MONEY AT PREVAILING
MARKET RATES, WHICH MAY BE HIGHER THAN THE INTEREST RATE ON THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE.  IF OBLIGORS HAVE GUARANTEED PAYMENT OF THIS
NOTE, OBLIGORS MAY BE REQUIRED TO PERFORM UNDER SUCH GUARANTY.


 


17.          AMENDMENT AND RESTATEMENT.  THIS NOTE IS EXECUTED AND DELIVERED BY
DEBTOR TO AMEND AND RESTATE IN ITS ENTIRETY THAT CERTAIN PROMISSORY NOTE DATED
AS OF SEPTEMBER 16, 2008 IN THE ORIGINAL NOTATIONAL AMOUNT OF FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00) EXECUTED AND DELIVERED BY DEBTOR, AND PAYABLE TO
THE ORDER OF LENDER; WHICH PROMISSORY NOTE AMENDED AND RESTATED IN ITS ENTIRETY
THAT CERTAIN PROMISSORY NOTE DATED AS OF SEPTEMBER 16, 2007 IN THE ORIGINAL
NOTATIONAL AMOUNT OF FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00) EXECUTED
AND DELIVERED BY DEBTOR, AND PAYABLE TO THE ORDER OF LENDER; WHICH PROMISSORY
NOTE AMENDED AND RESTATED IN ITS ENTIRETY THAT CERTAIN PROMISSORY NOTE DATED AS
OF SEPTEMBER 16, 2006 IN THE ORIGINAL NOTATIONAL AMOUNT OF FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00) EXECUTED AND DELIVERED BY DEBTOR, AND PAYABLE TO
THE ORDER OF LENDER; WHICH PROMISSORY NOTE AMENDED AND RESTATED IN ITS ENTIRETY
THAT CERTAIN PROMISSORY NOTE DATED AS OF SEPTEMBER 16, 2005 IN THE ORIGINAL
NOTATIONAL AMOUNT OF THREE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($3,500,000.00) EXECUTED AND DELIVERED BY DEBTOR, AND PAYABLE TO THE ORDER OF
LENDER; WHICH PROMISSORY NOTE AMENDED AND RESTATED IN ITS ENTIRETY THAT CERTAIN
PROMISSORY NOTE DATED AS OF APRIL 26, 2005 IN THE ORIGINAL NOTATIONAL AMOUNT OF
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) EXECUTED AND DELIVERED BY
DEBTOR, AND PAYABLE TO THE ORDER OF LENDER (SUCH PROMISSORY NOTES, BEING
COLLECTIVELY REFERRED TO AS, THE “ORIGINAL NOTE”).  NEITHER THE EXECUTION NOR
DELIVERY OF THIS NOTE OR THE AMENDMENT AND RESTATEMENT OF THE ORIGINAL NOTE
CONSTITUTES A NOVATION OR PAYMENT OF ANY PART OF THE INDEBTEDNESS EVIDENCED BY
THE ORIGINAL NOTE.  FURTHER, DEBTOR AGREES THAT THIS NOTE SHALL IN NO WAY AFFECT
OR IMPAIR THE LIENS AND/OR SECURITY INTERESTS SECURING REPAYMENT OF THE ORIGINAL
NOTE, WHICH LIENS AND/OR SECURITY INTERESTS DEBTOR ACKNOWLEDGES TO BE VALID AND
SUBSISTING, AND DEBTOR SPECIFICALLY AGREES THAT THE LIENS SECURING THE ORIGINAL
NOTE SHALL NOT IN ANY MANNER BE RELEASED OR WAIVED BUT SHALL INSTEAD BE AND
REMAIN IN FULL FORCE AND EFFECT TO SECURE REPAYMENT OF THE INDEBTEDNESS.

 

4

--------------------------------------------------------------------------------


 


18.          WAIVER OF JURY TRIAL.  DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF
THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS NOTE OR THE OTHER LOAN
DOCUMENTS.


 

NOTICE OF FINAL AGREEMENT

 

THIS PROMISSORY NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

DEBTOR:

 

ADDRESS:

 

 

 

TGC INDUSTRIES, INC.

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

President & CEO

 

 

 

6

--------------------------------------------------------------------------------